Citation Nr: 0127098	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-22 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for multiple joint 
arthritis.  

2. Whether new and material evidence as been submitted to 
reopen a claim for service connection for asthma.  

3. Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

One of the issues certified on appeal is whether new and 
material evidence has been submitted to reopen the claim of 
service connection for multiple joint arthritis.  The RO 
denied service connection for arthritis on a de novo basis in 
February 1999.  In a September 1999 decision the RO denied 
service connection for arthritis on the basis that no new and 
material evidence had been submitted and the claim was not 
reopened.  At that time, the February 1999 decision was not 
yet final.  In his October 1999 notice of disagreement the 
veteran indicated that he disagreed with a September 1999 
rating decision and requested a statement of the case.  The 
RO furnished a statement of the case that listed the issue as 
whether new and material evidence had been submitted.  A 
timely substantive appeal was received.  The Board considers 
the October 1999 statement as a notice of disagreement with 
the February 1999 decision.  Accordingly, the issue is as 
stated on the title page of this decision.  The issue of 
service connection for arthritis will be discussed in the 
Remand section of this decision.

A videoconference hearing was held before the undersigned 
member of the Board in August 2001.  During the course of the 
hearing the Board received a copy of a report of a July 2001 
audiometric evaluation which was conducted for compensation 
purposes.  The RO has not had the opportunity to review this 
document.  Subsequently received was a waiver of RO 
consideration of this document submitted by the veteran.


FINDINGS OF FACT

1. Service connection for asthma was denied by the RO in an 
April 1946 rating action.  The veteran was notified of 
this action and of his appellate rights, but failed to 
file a timely appeal.

2. The evidence received since the RO's unappealed April 1946 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.

3.  The veteran has Level VI hearing loss bilaterally.

 
CONCLUSIONS OF LAW

1.  The evidence received subsequent to the unappealed April 
1946 RO's decision is new and material, and serves to reopen 
the claim for entitlement to service connection for asthma.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2001).

2.  The criteria for a rating of 30 percent for bilateral 
hearing loss have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.85, Diagnostic Code 6103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
implementing regulations were adopted on August 29, 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulatory changes for § 3.156(a) (new and material claims) 
and the second sentence of § 3.159(c) apply to claims filed 
on or after August 29, 2001, and are not applicable in the 
present case.  For the purposes of determining whether new 
and material evidence has been submitted the Board is 
satisfied that the pertinent criteria set forth in the VCAA 
have been met. 

Concerning the issue ofan increased rating for the hearing 
loss, the veteran was informed in the statement of the case 
of the requirements necessary to establish a higher rating.  
Also, all pertinent evidence has been obtained.  Accordingly, 
the Board is satisfied that the pertinent criteria set forth 
in the VCAA have been met.   


Asthma

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131. 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. § 
3.303(b).

A veteran, who had wartime service or peacetime service, 
after December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service, but existed before service, 
will rebut the presumption.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  A preexisting injury or disease 
will be considered to have been aggravated by active service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

The evidence of record at the time of the April 1946 RO 
decision which denied service connection for asthma is 
briefly summarized.  The service entrance examination showed 
a history of whooping cough.  An evaluation of the 
respiratory system was negative.  The veteran was seen at the 
dispensary in February 1945 for an earache.  At that time it 
was reported that the veteran had mild asthma all of his 
life, with no actual attacks requiring the administration of 
medication.  On examination for separation from active duty, 
the respiratory system was clinically evaluated as normal and 
a chest X-ray was negative.  

In April 1946 the RO denied service connection for asthma.  
At that time it was determined that asthma was not shown by 
the evidence of record.  The veteran was notified of this 
denial and of his appellate rights.  No appeal was received.  
Accordingly the April 1946 decision is final.  38 U.S.C.A. § 
7105.  However, the veteran may reopen his claims by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence submitted since the April 1946 decision includes 
VA and private medical records showing the presence of lung 
disorders beginning in the late 1990s, variously diagnosed to 
include chronic obstructive pulmonary disease, asbestosis, 
and bronchial asthma.  The Board finds that this evidence is 
new and material in that it shows for the first time 
following service the presence of an asthmatic disorder.  
Accordingly, the claim is reopened.  


II.  Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (2001), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994).

Additionally, the United States Court of Appeals for Veterans 
Appeals (Court) has noted that hearing loss disability 
evaluations are assigned "by a mechanical application of the 
rating schedule to the numerical designation assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment. 64 
Fed. Reg. 25202 (1999).  They were effective June 10, 1999.  
Where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

A comparison to the previous version of the regulation to the 
revised regulations does not disclose any pertinent change to 
the regulations that would affect the outcome of this 
decision. See 38 C.F.R. § 4.85, 4.87, 4.87a (2001).

For evaluation of hearing impairment, examinations are 
conducted using the controlled speech discrimination test 
together with the results of pure tone audiometry testing.  A 
numeric designation of impaired efficiency is then assigned 
based upon the results of these tests and a percentage 
evaluation is reached by correlating the results for each ear.  
38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

A VA audiometric evaluation was conducted in January 1999.  At 
that time, the veteran's organic hearing acuity shown to be as 
follows:

Hertz
1000
2000
3000
4000
Right ear
30
40
65
80
Left ear
40
45
70
70

The average pure tone thresholds at 1,000, 2,000, 3,000, and 
4,000 hertz of 54 decibels in the right ear and 56 decibels in 
the left ear.  Speech recognition ability of 68 percent 
correct in the right ear and 72 percent correct in the left 
ear was also shown.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in July 2001.  At that time, the veteran's 
organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
45
45
75
80
Left ear
45
50
75
80

His average pure tone thresholds at 1,000, 2,000, 3,000 and 
4,000 hertz were 61 decibels in the right ear and 63 decibels 
in the left ear.  Speech recognition ability was 66 percent 
correct in the right ear and 66 percent correct in the left 
ear.  In August 2001, the veteran submitted a waiver of RO 
consideration of the results of this examination.  

A videoconference hearing was held before the undersigned 
member of the Board in August 2001.  At that time the veteran 
provided testimony concerning the severity of his hearing 
loss.

Analysis

By mechanical application of the criteria in Table VI of 38 
C.F.R. § 4.85, the degree of hearing loss disability in the 
veteran's right ear is classified as Level VI, and the degree 
of hearing loss disability in the left ear is classified as 
Level VI.  Therefore, under Table VII of 38 C.F.R. § 4.85, a 
30 percent evaluation must be assigned under Diagnostic Code 
6130.  This same evidence does not satisfy the criteria for a 
higher rating.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for asthma is reopened.

Entitlement to an increased rating of 30 percent for 
bilateral hearing loss is granted subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

As previously discussed, the Board has found that the claim 
for service connection for asthma has been reopened.  Thus, 
any such action must now be based on a de novo review of the 
record.  In this regard, the veteran during his August 2001 
hearing stated that he was treated for asthma on several 
occasions at a VA facility in 1946.  The Board finds that 
these records should be obtained as requested by the veteran.  
As previously discussed, the Board is also of the opinion 
that the issue of service connection for arthritis should be 
re-adjudicated by the RO based on a de novo review of the 
record. 

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining 
treatment for respiratory disabilities 
since service which have not already been 
associated with the claims file.

3.  The RO should request the VA facility 
in Jackson, Mississippi to furnish copies 
of the medical records regarding the 
treatment the veteran received covering 
the period from December 1945 through 
1947 or as otherwise indicated by the 
veteran.  The RO is also requested to 
obtain all current VA treatment records. 
from the Mobile outpatient clinic.

4.  Following any additional development 
deemed appropriated by the RO, the RO 
should re-adjudicate these claims based on 
a de novo review of the record.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

